Electronically Filed
                                                         Supreme Court
                                                         SCAD-10-0000039
                                                         01-FEB-2011
                                                         10:28 AM

                          SCAD-10-0000039


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                vs.


                   RONALD D.S. LAU, Respondent.



                         (ODC 08-075-8718)


                   ORDER CONTINUING SUSPENSION

 (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

    Circuit Judge Castagnetti, assigned by reason of vacancy)


           Upon consideration of the Office of Disciplinary

Counsel’s “Report to the Supreme Court Concerning the Cooperation

of Respondent and Recommendation that the Suspension not be

Vacated,” the memorandum, exhibits, and affidavits in support

thereof, Respondent Lau’s lack of response thereto, and the

record,

           IT IS HEREBY ORDERED that the suspension order entered

on November 24, 2010, shall remain in effect until further order

of this court.

           DATED: Honolulu, Hawai'i, February 1, 2011.
                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Jeannette H. Castagnetti